BROWN, Justice.
The record in this cause was filed in this Court on November 26th, 1940, and the records of the Clerk of this Court disclose that appellant’s counsel withdrew the record so soon as the customary 30 day period had expired, but no effort was made to file briefs under the Statute, Article 1848, Vernons’ Tex. Civ. Statute.
This cause was set for submission for April 4th, 1941, and appellant tendered his briefs on March 28th, 1941. The Clerk of this Court declined to file the briefs, and appellant filed a motion for leave to file his briefs on March 28th, 1941.
This motion is resisted by appellee.
In short, appellant tendered his briefs at about the time when, under the said statute, appellee was required to file briefs.
After an appellant has had eight weeks’ notice of the day of submission of his cause, there must be some good cause for his failure to file briefs in accordance with the statute. We do not consider appellant’s reasons such as measure up to the requirements.
The motion to be permitted to file briefs is overruled.
The appeal is dismissed for want of prosecution.